Order entered November 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00389-CV

               JOHN HURT AND LESLEA HURT, Appellants

                                        V.

      AMALENDU GOSWAMI AND HARSHA GOSWAMI, Appellees

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02059-2020

                                     ORDER

      Before the Court is appellants’ November 17, 2022 unopposed motion to

extend the deadline for filing their brief. We GRANT the motion and ORDER the

brief be filed no later than December 23, 2022.


                                             /s/   KEN MOLBERG
                                                   JUSTICE